Case 2:17-bk-50809       Doc 104    Filed 11/13/18 Entered 11/14/18 11:13:28            Desc Main
                                   Document      Page 1 of 1



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.


 IT IS SO ORDERED.



 Dated: November 13, 2018



 ________________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 In Re:    JOSEPH W SUAREZ                       :       Case No. 17-50809

                                                 :       Chapter 13

                                                 :       Judge John E. Hoffman Jr.

          ORDER GRANTING TRUSTEE'S MOTION TO MODIFY PLAN (Doc. 101)

    On this day the Court considered the Motion of the Chapter 13 Trustee to Modify the
 Chapter 13 Plan (Doc 101).
    The Motion having been properly noticed, the plan pursuant to 11 U.S.C. § 1329 is
 modified. The Trustee shall administer the sum of $1475.43 from the sale proceeds and the
 distribution to unsecured creditors is modified to a dividend of 12.75%.
 SO ORDERED

 Copies to: Default List
